Citation Nr: 0914216	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 11, 2006, 
for the grant of nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty form January 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran perfected his appeal in this case in August 2007.  
He requested that he be afforded a VA Travel Board hearing.  
The Veteran was scheduled for a hearing in March 2009 and 
notified of the hearing date by way of a letter dated 
December 30, 2008.  

The Veteran submitted a notice of a change of address to the 
RO that was dated December 30, 2008, and date-stamped as 
received on December 31, 2008.  

Subsequent to that event the RO wrote to the Veteran and, in 
part, advised him that he must keep VA informed as to any 
changes in address.  The letter was addressed to the 
Veteran's previous address and dated January 16, 2009.  The 
Veteran clearly received the letter as he signed the required 
section of the letter and provided his updated address to the 
RO.  The letter, with the Veteran's signature and address, 
was received at the RO on January 21, 2009.

The Veteran failed to report for his hearing scheduled for 
March 19, 2009.  As noted his notice letter was sent on 
December 30, 2008.  The next day the Veteran reported a 
change in address.  The hearing notice letter was sent to the 
previous address.  However, the RO later sent a letter to the 
Veteran's previous address in January 2009 that he received 
and returned with his information.  Thus, the Veteran clearly 
received a letter sent to him at his old address some two 
weeks after a change.  In the absence of a returned letter, 
it can be concluded he received notice of his hearing.  

The Veteran has not asked that his hearing be re-scheduled 
and he has not provided good cause for his failure to report 
for the hearing.  Accordingly, the Board finds that the 
Veteran's request for a hearing is withdrawn and will conduct 
its appellate review based on the evidence of record.  See 
38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  The Veteran's informal claim for entitlement to 
nonservice-connected disability pension benefits was received 
at the RO on April 11, 2006.

2.  There is no credible evidence of record to show that a 
claim for entitlement to nonservice-connected disability 
pension benefits was received at the RO prior to April 11, 
2006.


CONCLUSION OF LAW

The criteria for an effective date prior to April 11, 2006, 
for the grant of entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from January 1972 to 
February 1973.  Pension is provided for a veteran with 
honorable active military service of 90 days or more during a 
period of war (or discharge or release from service during a 
period of war for a service-connected disability) who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful misconduct 
and who meets certain annual income limitation requirements.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2008).  
The Veteran's period of service is qualifying service for 
consideration of pension benefits.

The Veteran sought disability compensation benefits from VA 
prior to the current claim.  He submitted several claims in 
the years after service with the last interaction with the 
Nashville RO taking place by way of a letter to the Veteran 
dated in September 2003.

The next item associated with the claims folder is a Report 
of Contact dated April 11, 2006.  The VA employee noted that 
the "Veteran would like to open a claim for nonservice[-
]connected pension."  It was noted that the Veteran reported 
having a bad back, neck and knees.  All of his treatment was 
at the VA medical center (VAMC) in Memphis, Tennessee.  There 
was no mention of the Veteran inquiring about a previously 
filed claim.  

The Veteran, through his representative, R.W., faxed several 
items to the RO on April 12, 2006.  The items included a VA 
Form 21-4138, Statement in Support of Claim, dated October 
17, 2005, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, dated October 17, 2005, and a second 
VA Form 21-4138, dated April 12, 2006.

In the 21-4138 dated in October 2005, the Veteran said he 
wanted to apply for nonservice-connected pension benefits.  
He noted that he had been dropped from Tenncare and had no 
other insurance.  The VA Form 21-526 provided information on 
the Veteran's military service and disability status.  On the 
second 21-4138, dated in April 2006, the Veteran said that he 
was faxing "another" application for pension.  He said that 
he had originally filed his claim in October 2005.  He said 
he had recently called to check the status of his claim and 
the VA representative told him that the RO never received his 
claim.  He added that, if it was decided that he qualified 
for a pension, his original claim date of October 17, 2005, 
be considered.

VA records for the period from August 2003 to May 2006 were 
obtained.  The records did not contain any entries wherein 
the Veteran mentioned seeking VA pension benefits.  There was 
a gap between August 2003 and February 2006.  The Veteran was 
seen in 2006 to establish care.  Entries from February 2, 
2006, provided detailed information on the Veteran, including 
the notation that he no longer had Tenncare since October 
2005.  However, as stated, there was no entry reporting that 
he was seeking VA pension benefits.

The RO obtained records from the Ballard Clinic for the 
period from March 2006 to May 2006.  An entry from March 3, 
2006, noted that the Veteran had been seen by a VA 
psychiatrist.  The only entry remarking on his VA claim for 
pension benefits was dated in May 2006, after the current 
claim was received.  There was a notation on the May 26th 
entry that the Veteran had applied for disability on October 
17, 2005.

Records from Pathway for the period from April 2002 to May 
2006 were also obtained.  The records reflect that the 
Veteran was seen in June and September 2005.  He was next 
seen in November 2005.  The November 2005 entry noted that 
the Veteran had lost his eligibility for Tenncare; however, 
there was no mention of his having filed a claim for benefits 
with VA.  Another entry from February 15, 2006, noted that 
the Veteran was in the process of setting up the receiving of 
medical and psychiatric care from the Memphis VAMC.  A final 
note from May 10, 2006, reported that the Veteran was having 
difficulty with VA because the Veteran said he had filed his 
claim in October 2005 and VA did not receive it.

The RO granted the Veteran entitlement to nonservice-
connected disability pension benefits by way of a rating 
decision dated in August 2006.  The effective date for the 
grant of benefits was established as of the date of the 
claim, April 11, 2006.  The RO noted that this was the date 
the Veteran's informal claim was received based on the Report 
of Contact.

The Veteran's notice of disagreement (NOD) was received in 
September 2006.  He maintained that he filed his original 
claim on October 17, 2005.  He pointed out that the date on 
his 21-526, 21-4138, and his VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
appointment, was the same - October 17, 2005.  He is correct 
in that statement.  He said the forms were all mailed by the 
Jackson, Tennessee, office of his representative, Tennessee 
Department of Veterans' Affairs, on the same day.  The 
Veteran said he called Nashville and was told "they" lost 
it and that was why he had to fax his claim in April 2006.  
He contended that his effective date should be changed to a 
"date it [his claim] would have reasonably been received 
when mailed from the Jackson office on October 17, 2005."

The RO issued the Veteran a statement of the case (SOC) in 
March 2007.  The SOC acknowledged the Veteran's contentions.  
However, it was concluded that the evidence of record did not 
demonstrate that a claim was filed with the RO prior to April 
11, 2006.  

The Veteran's appeal was received at the RO on August 17, 
2007.  The VA Form 9 was dated August 8, 2007.  The Veteran 
stated that he had submitted his claim with his 
representative, L.S., on October 17, 2005.  He said he 
visited the Jackson office in April 2006 and his new 
representative called VA to check on his claim and he learned 
that VA reported there was no pending claim.  The Veteran 
wanted it noted that the date of October 17, 2005, was 
computer-generated on his claim and that was when he 
completed it.  He also said that he realized VA did not 
receive the application until April [2006] but that was not 
his fault and he did not think he should be penalized for 
that.  The Veteran said that he was including a statement 
from L.S. to provide information on his handling of the 
claim.

The Veteran included a VA Form 21-4138 signed by L.S.  Of 
note, the form has a typed date of May 25, 2007.  However, it 
was not received at the RO until August 17, 2007, along with 
the Veteran's appeal.  L.S. said in his statement that he was 
working in the representative's office in Jackson and helped 
the Veteran with his claim.  He said the Veteran filed his 
original claim in November 2005.  L.S. said he mailed the 
claim the same date as indicated on the VIMS (Veteran 
Information Management System) application.  He did not say 
what that date was.  He said he called VA a few weeks later 
to confirm receipt of the mailed application.  He said he was 
informed that the application might be at the RO but it was 
not shown in the system.  He said he then faxed a copy of the 
original to VA.  He did not say when he did this.  

The Board notes that the 21-4138 submitted by L.S. contains 
pre-printed information for the Veteran in blocks relating to 
his name, identification number, telephone numbers, and 
address.  The date, as noted, is also pre-printed.  However, 
the remarks section of the form is clearly filled in by the 
printing of comments into the blank space.

The Veteran submitted a statement to Senator Corker in 
December 2007.  He repeated how L.S. had submitted his claim 
on October 17, 2005.  He also said his current 
representative, R.W., contacted VA and learned that the RO 
did not have his claim.  The Veteran alleged that VA told his 
representative that his claim had been lost.  The RO 
responded to the senator's office with information from a 
supplemental statement of the case (SSOC) issued in December 
2007.  The SSOC noted that there was no evidence of an 
earlier claim filed with or received by the RO.

II.  Analysis

Unless specifically provided otherwise, the effective date of 
an evaluation and award of pension will be the date of the 
receipt of claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(1) (2008).  Thus, even if entitlement arose prior 
to the date of claim, the later date is the Veteran's claim 
for entitlement to pension benefits, which, in this case is 
April 11, 2006.  Therefore, as the assigned effective date is 
the date of the receipt of claim, the only way that the 
Veteran could receive an earlier effective date is if a 
formal or informal claim for pension was filed prior to that 
date.  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The Veteran contends that he submitted his claim, via his 
representative's office in Jackson, Tennessee, on October 17, 
2005.  He cites to the printed date on the VA Form 21-4138 
and VA Form 21-526 that was faxed to the RO in April 2006 as 
proof that his claim was filed on that date.  He also relies 
on the statement of L.S., who says he mailed the claim on the 
date it was completed in VIMS, as further proof that his 
claim was mailed to VA in October 2005. 

However, L.S. does not provide any dates as to when the 
written application was submitted to VA.  In fact, in 
contrast to the dates on the forms and the Veteran's 
statements, he said the claim was completed in November 2005.  
He also does not provide any dates for when he allegedly 
called VA to check on the status of the claim, he only said 
it was a couple of weeks after he mailed it.  Likewise, he 
does not provide a date, or name of the individual that he 
faxed the claim to, when he learned that there was no claim 
in the VA system.  More importantly, there are no notes, or 
records provided by either L.S., or the current 
representative, to document any of their prior efforts to 
submit a claim for pension benefits on behalf of the Veteran.

The evidence of record is clear in that it does not 
demonstrate that VA ever received the Veteran's alleged claim 
of October 2005 at any time prior to April 12, 2006.  The 
Veteran has acknowledged this.  His references to being told 
his claim was lost do not identify any VA person as the 
source of this information.  A careful reading of his 
submissions indicates that he uses the term "VA" 
interchangeably to represent the Tennessee Department of 
Veterans Affairs and the Department of Veterans Affairs.  

The Board notes that, during the pendency of the current 
appeal, the U.S. Court of Appeals for the Federal Circuit has 
issued two decisions that address the legal concept of the 
"common law mailbox rule."  The first case, Rios v. 
Nicholson, 490 F.3d 928 (Fed. Cir. 2007) (Rios I), addressed 
the application of the rule to appeals made to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Federal Circuit stated the rule as:

... if a letter properly directed is 
proved to have been either put into 
the post office or delivered to the 
postman, it is presumed, from the 
known course of business in the post 
office department, that it reached 
its destination at the regular time, 
and was received by the person to 
whom it was addressed.  

Rios I, 490 F.3d at 931-32 (citations omitted).  

The Federal Circuit further stated that the rule did not 
create a conclusive presumption that the letter arrived, 
"but a mere inference of fact founded on the probability 
that the officers of the government will do their duty and 
the usual course of business."  Id. at 932.  The Federal 
Circuit stated in Rios I that for a presumption to attach in 
that case, the appellant had to provide evidence 
demonstrating that his appeal to the Court was properly 
addressed, stamped, and mailed in adequate time to reach the 
Court in the normal course of post office business before the 
elapse of the 120-day deadline.  The presumption is 
rebuttable and evidence may be put forth to overcome the 
presumption.  In addition, the Federal Circuit said the 
common law mailbox rule only came into play [for purposes of 
38 U.S.C.A. § 7266] when the Veterans Court alleges that it 
never received the petitioner's NOA [Notice of Appeal].  
(emphasis added).

The Federal Circuit remanded the case for the Court to weigh 
the evidence of record in the first instance and make a 
determination of whether the appellant's appeal was ever 
actually received.

The Court received the case and issued an opinion in November 
2007.  See Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II).  
The Court noted that the presumption of receipt permitted 
under the common law mailbox rule is not invoked lightly.  
"It requires proof of mailing, such as an independent proof 
of a postmark, a dated receipt, or evidence of mailing apart 
from a party's own self-serving testimony."  Id. at 482-83.  
The decision went on to list several forms of evidence that a 
party might submit in support of the attempt to invoke the 
presumption.

The second Federal Circuit decision was that from Savitz v. 
Peake, 519 F.3d 1312 (Fed. Cir. 2008).  In that case, the 
veteran was denied service connection for frozen feet and 
malnutrition.  He was given notice of the decision on April 
30, 1946, and informed of the right to appeal within one 
year.  As the decision notes, the veteran had multiple 
contacts with VA over the next 46 years but none involved his 
claim for frozen feet.  VA had no record of a timely appeal 
of the decision.

The veteran reopened his claim in 1992.  He was granted 
service connection in April 1993 and given an effective date 
from the date to reopen in 1992.  The veteran sought an 
earlier effective date.  He alleged that he had sent a timely 
letter to the RO wherein he declared his intent to appeal the 
April 1946 denial.  He further alleged that, because had made 
such a submission, the rating decision never became final.  
He submitted several items in support of his claim that he 
had mailed his letter in 1946.  

The Board denied the veteran's claim and the decision was 
affirmed by the Court.  The Federal Circuit reversed the 
Court and extended the application of the common law mailbox 
rule to consideration of whether an NOD was timely submitted.  
The Federal Circuit relied on its decision in Rios I to apply 
the same standard to cases involving 38 U.S.C.A. § 7105 (West 
2002) (Filing of notice of disagreement and appeal).  The 
case was returned to the Court, for anticipated return to the 
Board, so that a factual determination could be made as to 
whether the veteran had submitted sufficient evidence of a 
mailing to be entitled to application of the common law 
mailbox rule.

The current appeal presents a similar fact pattern and, 
although the issue of when a claim has been received, 
applying common law mailbox rule, has not been litigated, the 
Board finds that it is a logical extension of the decision in 
Savitz to consider the common law mailbox rule in this case.  
The Veteran is alleging that his claim was mailed and faxed 
to the RO prior to April 12, 2006.  The question of the 
contact with VA on April 11, 2006, is not challenged by the 
Veteran, only the date of receipt of his claim.  

The only evidence offered by the Veteran is that he points to 
the date listed on the two VA forms and his power of attorney 
as proof that his claim was mailed on October 17, 2005, the 
date he said they were all prepared.  There is no envelope 
with a postmark, no log recording the mailing or faxing of 
the claim, no receipt for mailing, no receipt showing the fax 
was sent or received, and no affidavit that attests to the 
actual events involved in the mailing, or faxing, of his 
claim.  The supporting statement provided by L.S., the 
Veteran's previous representative, is vague with no dates 
provided as to when he performed the alleged actions.  He 
only stated that he mailed the claim on the date provided by 
the VIMS application, a date he did not provide in his 
statement.  He said the information he provided was true to 
the best of his knowledge.  As noted by the Court in Rios II, 
the common law mailbox rule is not invoked lightly and more 
than self-serving statements are required.  Rios II, 21 Vet. 
App. at 483-84.

The Court has previously found that a statement similar to 
that of L.S. was insufficient to establish that an attorney 
had hand delivered a letter and substantive appeal to an RO.  
See Brokaw v. West, 13 Vet. App. 134, 135-36 (1999).  The 
Court noted that the attorney said his attestation was to the 
best of his information and belief.  The Court said that this 
was indirect knowledge and not indicative of personal 
knowledge and experience.  The same is true of the statement 
of L.S.  As previously noted he cannot point to any specific 
date and cannot identify a phone number or person he was in 
contact with in regard to the confirmation of the status of 
the Veteran's claim.  Moreover, the fact that the 21-4138 
submitted by L.S. had a pre-printed date of May 25, 2007, but 
was not received at the RO until August 18, 2007, supports a 
conclusion that the mere generation of a date on a form from 
the use of the VIMS is not indicative of when the form is 
mailed to VA.

The Board finds that the evidence supports the Veteran's 
contentions that he completed the forms necessary for 
submitting a claim for nonservice-connected disability 
pension benefits when he says he did in October 2005.  The 
Board further finds that the evidence of record does not 
establish that those forms were sent to the RO prior to April 
12, 2006.  In addition, the evidence is not such as to allow 
for the invocation of the common law mailbox rule that the 
Veteran's claim was mailed prior to April 12, 2006.  
See Rios I, Rios II, and Savitz, all supra.  In light of this 
determination, the Veteran's informal claim date of April 11, 
2006, is the earliest possible effective date for the grant 
of benefits.  His claim for an earlier effective date is 
denied.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In addition to the above requirements, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

As established, the Veteran's claim was received in April 
2006.  The Veteran submitted a statement at that time wherein 
he said that, should he be granted benefits, he thought the 
effective date should be from October 17, 2005.  

The RO wrote to the Veteran to inform him of the 
evidence/information required to establish entitlement to 
nonservice-connected disability pension benefits in June 
2006.  

The Veteran responded to the letter in June 2006.  Although 
he checked a block on the response form that he had more 
information to submit he stated that he did not need more 
time to wait as he had submitted his claim in October 2005.  
He also included a statement attesting to his medical 
problems and how they affected his ability to work.

The Veteran's claim for pension benefits was granted in 
August 2006.  The effective date was established as of the 
date of the Report of Contact of April 11, 2006.  

The Veteran submitted his NOD in September 2006.  He 
presented his arguments as to why his effective date should 
be from the date he said he first filed his claim in October 
2005.  He reported that he did not learn that VA had not 
received his claim until his representative contacted the RO.  
He repeated his same contentions that his claim had been 
filed earlier.  

The Veteran was issued a SOC in March 2007.  He was also 
provided the notice required by the Court in Dingess.  
Specific to this case, how effective dates are established.  
The Dingess notice was furnished at the same time as the SOC 
but was separate from that document.  

The Veteran's substantive appeal was received in August 2007.  
He repeated his contentions regarding how he had filed an 
earlier claim.

The Veteran's claim was re-adjudicated in December 2007.  His 
claim was again denied and he was issued a SSOC that 
explained the basis for the continued denial of his claim 
that same month.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The Veteran clearly has actual knowledge of what is required 
to establish entitlement to an earlier effective date in this 
case.  In fact, the issue is easily distilled to whether he, 
or his representative, submitted a claim in October 2005 that 
was received by the RO, or the RO first received a claim from 
him in April 2006.  

The Veteran has steadfastly claimed he did submit a claim in 
October 2005 when he met with his representative and 
completed the several forms.  He stated this argument from 
the outset when the actual claim form was received in April 
2006.  He asked that, if benefits are granted, they be 
granted back to October 17, 2005.  This was before any action 
was taken by VA.  However, the SOC addressed his arguments 
and the claim was denied because there was no evidence, other 
than the Veteran's statements, that an earlier claim was 
received by the RO.  

The purpose behind the notice requirement has been satisfied 
and the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, although the initial claim for nonservice-connected 
disability pension was granted, the Veteran disagreed with 
the effective date for the grant.  VA's General Counsel has 
held that, when a claimant raises a new "downstream" issue, 
or claim, in a notice of disagreement, the VCAA does not 
require VA to provide new notice under § 5103 so long as it 
addresses the new issue in an SOC, and provided that it gave 
a § 5103 notice in conjunction with the initial claim.  See 
VAOPGCPREC 8-03.  

As noted above, an initial VCAA notice was provided to the 
veteran in June 2006, in conjunction with his claim for 
service connection for pension benefits.  This was prior to 
the initial adjudication of the claim in August 2006 that 
granted the benefits.  Also as noted, the Veteran was arguing 
for the effective date sought on appeal even prior to the 
adjudication of his claim.  The Veteran appealed the 
effective date assigned, and his disagreement with the 
effective date is a "downstream" issue.  For this reason as 
well, further VCAA notice is not required.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He 
submitted several statements of his own, and from L.S., in 
support of his claim.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran.  The RO informed the 
Veteran that there was no evidence of a prior claim being 
received at the RO.  He knew that evidence of the submission 
of a prior claim was required to establish an earlier 
effective date.  He submitted the statement from L.S. in an 
attempt to show that a prior claim was made.  The Veteran did 
not report for his scheduled hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record, that can be obtained.  The 
Board is also unaware of any such evidence.  


ORDER

Entitlement to an effective date earlier than April 11, 206, 
the grant of entitlement to nonservice-connected disability 
pension benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


